Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06443 Name of Fund:BlackRock Income Opportunity Trust, Inc. (BNA) Fund Address:100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service:Donald C. Burke, Chief Executive Officer, BlackRock Income Opportunity Trust, Inc., 800 Scudders Mill Road, Plainsboro, NJ, 08536. Mailing address: P.O. Box 9011, Princeton, NJ, 08543-9011 Registrants telephone number, including area code:(800) 882-0052, Option 4 Date of fiscal year end:10/31/2008 Date of reporting period:11/01/2007  01/31/2008 Item 1  Schedule of Investments BlackRock Income Opportunity Trust, Inc. Schedule of Investments as of January 31, 2008 (Unaudited) Face Amount Asset-Backed Securities** Value $ 1,103,252 Ameriquest Mortgage Securities, Inc. Series 2004-R11 Class A1, 3.438% due 11/25/2034 (a) $ Capital Auto Receivables Asset Trust Series 2006-1 Class A3, 5.03% due 10/15/2009 Chase Issuance Trust Series 2006-A3 Class A3, 3.111% due 7/15/2011 (a) Chase Issuance Trust Series 2007-A17 Class A, 5.12% due 10/15/2014 Chase Manhattan Auto Owner Trust Series 2005-B Class A4, 4.88% due 6/15/2012 Citibank Credit Card Issuance Trust Series 2006-A2 Class A2, 4.85% due 2/10/2011 Citibank Omni Master Trust Series 2007-A9A Class A9, 4.211% due 12/23/2013 (a) DaimlerChrysler Auto Trust Series 2006-A Class A3, 5% due 5/08/2010 Discover Card Master Trust I Series 2005-1 Class A, 3.131% due 9/16/2010 (a) Ford Credit Auto Owner Trust Series 2006-A Class A3, 5.05% due 3/15/2010 Harley-Davidson Motorcycle Trust Series 2005-2 Class A2, 4.07% due 2/15/2012 Home Equity Asset Trust Series 2007-2 Class 2A1, 3.245% due 7/25/2037 (a) MBNA Credit Card Master Note Trust Series 2006-A1 Class A1, 4.90% due 7/15/2011 MBNA Credit Card Master Note Trust Series 2006-A4 Class A4, 3.111% due 9/15/2011 (a) Maryland Trust, Series 1, Class A, 5.55% due 12/10/2065 Morgan Stanley ABS Capital I Series 2006-HE5 Class A2A, 3.205% due 8/25/2036 (a) Morgan Stanley ABS Capital I Series 2006-NC4 Class A2A, 3.165% due 6/25/2036 (a) Small Business Administration Participation Certificates Series 1996-20K Class 1, 6.95% due 11/01/2016 Sterling Bank Trust Series 2004-2 Class Note, 2.081% due 3/30/2030 (g) Sterling Coofs Trust Series 1, 2.362% due 4/15/2029 (g) Structured Asset Investment Loan Trust Series 2006-1 Class A1, 3.456% due 1/25/2036 (a) USAA Auto Owner Trust Series 2006-1 Class A3, 5.01% due 9/15/2010 (d) Wachovia Auto Owner Trust Series 2006-A Class A4, 5.38% due 3/20/2013 Total Asset-Backed Securities (Cost - $48,818,955) - 12.2% U.S. Government & Agency Obligations Federal Housing Administration, General Motors Acceptance Corp. Projects, Series 37, 7.43% due 5/01/2022 Federal Housing Administration, General Motors Acceptance Corp. Projects, Series 44, 7.43% due 8/01/2022 Federal Housing Administration, Merrill Projects, Series 29, 7.43% due 10/01/2020 1 BlackRock Income Opportunity Trust, Inc. Schedule of Investments as of January 31, 2008 (Unaudited) Face Amount U.S. Government & Agency Obligations Value $ Federal Housing Administration, Merrill Projects, Series 42, 7.43% due 9/25/2022 $ Federal Housing Administration, Reilly Project, Series B-11, 7.40% 1,749,723 Federal Housing Administration, Westmore Project, 7.25% due 4/01/2021 Overseas Private Investment Corp., 4.09% due 5/29/2012 Overseas Private Investment Corp., 4.30% due 5/29/2012 (a) Overseas Private Investment Corp., 4.64% due 5/29/2012 Overseas Private Investment Corp., 4.68% due 5/29/2012 Overseas Private Investment Corp., 4.87% due 5/29/2012 Overseas Private Investment Corp., 5.40% due 5/29/2012 (a) Resolution Funding Corp., 0% due 4/15/2030 (l) Tennessee Valley Authority, 5.88% due 4/01/2036 U.S. Treasury Bonds, 6.625% due 2/15/2027 (l) U.S. Treasury Notes, 4.25% due 11/15/2017 U.S. Treasury Notes, 4.75% due 2/15/2037 U.S. Treasury Notes, 5% due 5/15/2037 Total U.S. Government & Agency Obligations (Cost - $26,094,354) - 7.3% U.S. Government Agency Mortgage-Backed Securities** Fannie Mae Guaranteed Pass-Through Certificates (f): 5.00% due 7/01/2035 - 2/15/2038 5.50% due 12/01/2013 - 2/15/2038 (h)(l) 6.00% due 3/01/2016 - 2/15/2038 6.50% due 3/01/2016 - 3/15/2038 7.00% due 2/01/2024 - 8/01/2036 Freddie Mac Mortgage Participation Certificates: 5.07% due 1/01/2035 (a)(l) 5.50% due 2/15/2038 (f) 6.15% due 1/01/2035 (l) Ginnie Mae MBS Certificates, 8% due 4/15/2024 - 6/15/2025 Total U.S. Government Agency Mortgage-Backed Securities (Cost - $286,106,648) - 75.6% U.S. Government Agency Mortgage-Backed Securities** - Collateralized Mortgage Obligations Fannie Mae Trust Series 7 Class 2, 8.50% due 4/01/2017 (g) Fannie Mae Trust Series 89 Class 2, 8% due 10/01/2018 (g) Fannie Mae Trust Series 94 Class 2, 9.50% due 8/01/2021 (g) Fannie Mae Trust Series 203 Class 1, 0% due 2/01/2023 (i) Fannie Mae Trust Series 228 Class 1, 0% due 6/01/2023 (i) Fannie Mae Trust Series 378 Class 19, 5% due 6/01/2035 (g) Fannie Mae Trust Series 1990-123 Class M, 1.01% due 10/25/2020 (g) Fannie Mae Trust Series 1990-136 Class S, 0.015% due 11/25/2020 (g) Fannie Mae Trust Series 1991-38 Class N, 1.009% due 4/25/2021 (g) Fannie Mae Trust Series 1991-46 Class S, 1.403% due 5/25/2021 (g) Fannie Mae Trust Series 1991-87 Class S,18.375% due 8/25/2021 Fannie Mae Trust Series 1991-99 Class L, 0.93% due 8/25/2021 (g) Fannie Mae Trust Series 1991-139 Class PT, 0.648% due 10/25/2021 (g) 2 BlackRock Income Opportunity Trust, Inc. Schedule of Investments as of January 31, 2008 (Unaudited) Face U.S. Government Agency Mortgage-Backed Securities** - Amount Collateralized Mortgage Obligations Value $ Fannie Mae Trust Series 1991-167 Class D, 0% due 10/25/2017 (i) $ Fannie Mae Trust Series 1993-51 Class E, 0% due 2/25/2023 (i) Fannie Mae Trust Series 1993-70 Class A, 0% due 5/25/2023 (i) Fannie Mae Trust Series 1994-23 Class PS, 10.937% due 4/25/2023 (a) Fannie Mae Trust Series 1997-50 Class SI, 1.20% due 4/25/2023 (g) Fannie Mae Trust Series 2003-118 Class FD, 3.535% due 12/25/2033 (a) 1,546,397 Fannie Mae Trust Series 2004-90 Class JH, 1.828% due 11/25/2034 (g) Fannie Mae Trust Series 2005-5 Class PK, 5% due 12/25/2034 Fannie Mae Trust Series G-7 Class S, 4.25% due 3/25/2021 (a) Fannie Mae Trust Series G-10 Class S, 0.575% due 5/25/2021 (g) Fannie Mae Trust Series G-12 Class S, 0.608% due 5/25/2021 (g) Fannie Mae Trust Series G-17 Class S, 0.58% due 6/25/2021 (g) Fannie Mae Trust Series G-33 Class PV, 1.078% due 10/25/2021 (g) Fannie Mae Trust Series G-46 Class H, 1.043% due 12/25/2009 (g) 93 Fannie Mae Trust Series G-49 Class S, 17.70% due 12/25/2021 (a) Fannie Mae Trust Series G92-5 Class H, 9% due 1/25/2022 (g) Freddie Mac Multiclass Certificates Series 19 Class R, 9.757% due 3/15/2020 (g) 2 Freddie Mac Multiclass Certificates Series 75 Class R, 9.50% 2 due 1/15/2021 2 Freddie Mac Multiclass Certificates Series 75 Class RS, 18.058% due 1/15/2021 2 Freddie Mac Multiclass Certificates Series 173 Class R, 9% due 11/15/2021 10 10 Freddie Mac Multiclass Certificates Series 173 Class RS, 9.112% due 11/15/2021 10 Freddie Mac Multiclass Certificates Series 176 Class M, 1.01% due 7/15/2021 (g) 37 Freddie Mac Multiclass Certificates Series 192 Class U, 1.009% due 2/15/2022 (g) 4 Freddie Mac Multiclass Certificates Series 200 Class R, 98.523% due 12/15/2022 (g) 13 Freddie Mac Multiclass Certificates Series 1043 Class H, 0.022% due 2/15/2021 (g) Freddie Mac Multiclass Certificates Series 1054 Class I, 0.435% due 3/15/2021 (g) 84 Freddie Mac Multiclass Certificates Series 1056 Class KD, 1.085% due 3/15/2021 (g) 55 Freddie Mac Multiclass Certificates Series 1057 Class J, 1.008% due 3/15/2021 (g) 81 Freddie Mac Multiclass Certificates Series 1148 Class E, 0.593% due 10/15/2021 (g) Freddie Mac Multiclass Certificates Series 1179 Class O, 1.009% due 11/15/2021 (g) 42 Freddie Mac Multiclass Certificates Series 1254 Class Z, 8.50% due 4/15/2022 (g) Freddie Mac Multiclass Certificates Series 1611 Class JC, 10% due 8/15/2023 (a) 3 BlackRock Income Opportunity Trust, Inc. Schedule of Investments as of January 31, 2008 Face U.S. Government Agency Mortgage-Backed Securities** - Amount Collateralized Mortgage Obligations Value $ Freddie Mac Multiclass Certificates Series 1739 Class B, 0% due 2/15/2024 (g) $ Freddie Mac Multiclass Certificates Series 1831 Class PG, 6.50% due 3/15/2011 (g) Freddie Mac Multiclass Certificates Series 2611 Class QI, 5.50% due 9/15/2032 (g) Freddie Mac Multiclass Certificates Series 2806 Class VC, 6% due 12/15/2019 Freddie Mac Multiclass Certificates Series 2874 Class BC, 5% due 10/15/2019 Freddie Mac Multiclass Certificates Series 2883 Class DR, 5% due 11/15/2019 Freddie Mac Multiclass Certificates Series 2968 Class EG, 6% due 10/15/2034 Freddie Mac Multiclass Certificates Series 3174 Class PZ, 5% due 1/15/2036 Ginnie Mae Trust Series 2004-65 Class VA, 6% due 6/20/2015 Total U.S. Government Agency Mortgage-Backed Securities - Collateralized Mortgage Obligations (Cost - $30,358,864) - 8.0% Non-U.S. Government Agency Mortgage-Backed Securities** Collateralized Mortgage Citigroup Mortgage Loan Trust, Inc. Series 2005-4 Class A, 5.344% Obligations - 5.1% due 8/25/2035 (a) Collateralized Mortgage Obligation Trust Series 40 Class R, 0.58% due 4/01/2018 (g) Collateralized Mortgage Obligation Trust Series 42 Class R, 6% due 10/01/2014 (g) Countrywide Alternative Loan Trust Series 2005-64CB Class 1A15, 5.50% due 12/25/2035 GSMPS Mortgage Loan Trust Series 1998-5 Class IO, 0.97% due 6/19/2027 (g) GSR Mortgage Loan Trust Series 2005-AR4 Class 6A1, 5.25% due 7/25/2035 (a) Painewebber Trust Series 88M, 13.80% due 9/01/2018 0 Residential Funding Securities LLC Series 2003-RM2 Class AI5, 8.50% due 5/25/2033 Salomon Brothers Mortgage Securities VII, Inc. Series 2000-1 Class IO, 0.492% due 3/25/2022 (g) 94 Summit Mortgage Trust Series 2000-1 Class B1, 6.65% due 12/28/2012 (a) Wells Fargo Mortgage Backed Securities Trust Series 2006-AR4 Class 2A4, 5.774% due 4/25/2036 (a) Commercial Mortgage- Bear Stearns Commercial Mortgage Securities Series 2005-PWR7 Backed Securities - 14.1% Class A2, 4.945% due 2/11/2041 CS First Boston Mortgage Securities Corp. Series 2002-CP5 Class A2, 4.94% due 12/15/2035 CW Capital Cobalt Ltd. Series 2007-C3 Class A4, 5.82% due 5/15/2046 (e) Citigroup/Deutsche Bank Commercial Mortgage Trust Series 2007-CD5 Class A4, 5.886% due 11/15/2044 (a) Credit Suisse Mortgage Capital Certificates Series 2007-C2 Class A3, 5.542% due 1/15/2049 (a) 4 BlackRock Income Opportunity Trust, Inc. Schedule of Investments as of January 31, 2008 (Unaudited) Face Amount Non-U.S. Government Agency Mortgage-Backed Securities** Value $ DLJ Commercial Mortgage Corp. Series 2000-CKP1 Class A1B, due 11/10/2033 $ 2,443,754 First Union-Lehman Brothers-Bank of America Series 1998-C2 Class D, 6.778% due 11/18/2035 First Union National Bank Commercial Mortgage Series 2000-C2 Class A2, 7.202% due 10/15/2032 GE Capital Commercial Mortgage Corp. Series 2002-1A Class A3, 6.269% due 12/10/2035 GMAC Commercial Mortgage Securities, Inc. Series 2002-C3 Class A2, 4.93% due 7/10/2039 GMAC Commercial Mortgage Securities, Inc. Series 2004-C3 Class A4, 4.547% due 12/10/2041 GS Mortgage Securities Corp. II Series 2007-GG10 Class A4, due 8/10/2045 (a) JPMorgan Chase Commercial Mortgage Securities Corp. Series 2001-C1 Class A3, 5.857% due 10/12/2035 JPMorgan Chase Commercial Mortgage Securities Corp. Series 2004-CBX Class A4, 4.529% due 1/12/2037 JPMorgan Chase Commercial Mortgage Securities Corp. Series 2006-LDP9 Class A3, 5.336% due 5/15/2047 LB-UBS Commercial Mortgage Trust Series 2004-C4 Class A3, 4.975% due 6/15/2029 (a) LB-UBS Commercial Mortgage Trust Series 2007-C6 Class A4, 5.858% due 7/15/2040 (a) LB-UBS Commercial Mortgage Trust Series 2007-C7 Class A3, 5.866% due 9/15/2045 (a) Morgan Stanley Capital I Series 1997-HF1 Class X, 3.438% due 7/15/2029 (g) 1 Morgan Stanley Capital I Series 2005-HQ6 Class A4A, 4.989% due 8/13/2042 Morgan Stanley Capital I Series 2007-IQ16 Class A4, 5.809% due 12/12/2049 Morgan Stanley Capital I Series 2007-T27 Class A4, 5.804% due 6/13/2042 (a) Wachovia Bank Commercial Mortgage Trust Series 2006-C25 Class A4, 5.954% due 5/15/2043 (a) Wachovia Bank Commercial Mortgage Trust Series 2007-C33 Class A4, 5.903% due 2/15/2051 (a) Total Non-Government Agency Mortgage-Backed Securities (Cost - $73,430,640) - 19.2% Industry Corporate Bonds Aerospace & Defense - 0.8% CHC Helicopter Corp., 7.375% due 5/01/2014 DRS Technologies, Inc., 6.875% due 11/01/2013 DRS Technologies, Inc., 7.625% due 2/01/2018 Hexcel Corp., 6.75% due 2/01/2015 Honeywell International, Inc., 5.70% due 3/15/2037 TransDigm, Inc., 7.75% due 7/15/2014 United Technologies Corp., 4.875% due 5/01/2015 (l) 5 BlackRock Income Opportunity Trust, Inc. Schedule of Investments as of January 31, 2008 (Unaudited) Face Industry Amount Corporate Bonds Value Air Freight & Logistics - 0.7% $ Park-Ohio Industries, Inc., 8.375% due 11/15/2014 $ United Parcel Service, Inc., 6.20% due 1/15/2038 Airlines - 0.0% American Airlines, Inc. Series 99-1, 7.324% due 4/15/2011 Auto Components - 0.1% Lear Corp., 8.75% due 12/01/2016 Metaldyne Corp., 10% due 11/01/2013 Biotechnology - 0.3% Amgen, Inc., 5.133% due 11/28/2008 (a)(d)(l) Building Products - 0.3% CPG International I, Inc., 10.50% due 7/01/2013 Goodman Global Holding Co., Inc., 7.875% due 12/15/2012 Momentive Performance Materials, Inc., 11.50% due 12/01/2016 Momentive Performance Materials, Inc. Series WI, 9.75% due 12/01/2014 Capital Markets - 6.6% The Bear Stearns Cos., Inc., 6.95% due 8/10/2012 Credit Suisse First Boston Inc., 6.125% due 11/15/2011 (h) Credit Suisse (USA) Inc., 7.125% due 7/15/2032 The Goldman Sachs Group, Inc., 6.60% due 1/15/2012 The Goldman Sachs Group, Inc., 5.45% due 11/01/2012 (l) The Goldman Sachs Group, Inc., 6.25% due 9/01/2017 Lehman Brothers Holdings, Inc., 6% due 7/19/2012 (l) Lehman Brothers Holdings, Inc., 4.80% due 3/13/2014 Lehman Brothers Holdings, Inc., 6.50% due 7/19/2017 Lehman Brothers Holdings, Inc., 6.691% due 9/15/2022 (a) Lehman Brothers Holdings, Inc. Series MTN, 7% due 9/27/2027 Morgan Stanley, 4.793% due 1/09/2012 (a)(l) Morgan Stanley, 6.25% due 8/28/2017 (l) Morgan Stanley, 6.25% due 8/09/2026 (l) UBS AG Series DPNT, 5.875% due 12/20/2017 (l) UBS Preferred Funding Trust I, 8.622% (j)(l) Chemicals - 0.8% American Pacific Corp., 9% due 2/01/2015 Ames True Temper, Inc., 8.258% due 1/15/2012 (a) Chemtura Corp., 6.875% due 6/01/2016 Huntsman LLC, 11.50% due 7/15/2012 Ineos Group Holdings Plc, 8.50% due 2/15/2016 (d) Innophos, Inc., 8.875% due 8/15/2014 Key Plastics LLC, 11.75% due 3/15/2013 (d) Commercial Banks - 4.8% Barclays Bank Plc, 7.434% (a)(d)(j)(l) Credit Agricole SA, 6.637% (a)(d)(j) Depfa ACS Bank, 5.125% due 3/16/2037 (d) HSBC Finance Corp., 6.50% due 5/02/2036 Royal Bank of Scotland Plc Series MTN, 7.64% (a)(j)(l) Societe Generale, 5.922% (a)(d)(j) 6 BlackRock Income Opportunity Trust, Inc. Schedule of Investments as of January 31, 2008 (Unaudited) Face Industry Amount Corporate Bonds Value $ 2,125,000 Wachovia Bank NA, 6.60% due 1/15/2038 (l) $ Wells Fargo & Co., 4.625% due 8/09/2010 (l) Wells Fargo Bank NA, 7.55% due 6/21/2010 (l) Wells Fargo Bank NA, 5.95% due 8/26/2036 Commercial Services & Casella Waste Systems, Inc., 9.75% due 2/01/2013 Supplies - 1.5% DI Finance Series B, 9.50% due 2/15/2013 FTI Consulting, Inc., 7.75% due 10/01/2016 Sally Holdings LLC, 10.50% due 11/15/2016 (d) Waste Services, Inc., 9.50% due 4/15/2014 West Corp., 11% due 10/15/2016 Communications Nortel Networks Ltd., 8.508% due 7/15/2011 (a) Equipment - 0.3% Computers & International Business Machines Corp., 5.70% due 9/14/2017 (l) Peripherals - 1.0% Consumer Finance - 0.1% SLM Corp. Series A, 3.631% due 1/27/2014 (a) Containers & Packaging - 0.8% Berry Plastics Holding Corp., 8.866% due 9/15/2014 (a) Berry Plastics Holding Corp., 8.875% due 9/15/2014 Crown Americas LLC, 7.75% due 11/15/2015 Impress Holdings BV, 7.383% due 9/15/2013 (a)(d) Owens-Brockway Glass Container, Inc., 8.875% due 2/15/2009 Pregis Corp., 12.375% due 10/15/2013 Diversified Financial Bank of America Corp., 7.80% due 2/15/2010 (l) Services - 10.5% Bank of America Corp., 6% due 9/01/2017 (l) Bank of America Corp., 5.75% due 12/01/2017 (l) Bank of America Corp. Series K, 8% (a)(j) Bank of America NA, 5.30% due 3/15/2017 Bank of America NA, 6.10% due 6/15/2017 (l) Citigroup, Inc., 4.125% due 2/22/2010 (h)(l) Citigroup, Inc., 5.875% due 2/22/2033 Citigroup, Inc., 6.125% due 8/25/2036 (l) Citigroup, Inc., 5.875% due 5/29/2037 Citigroup, Inc., 8.30% due 12/21/2077 (a) Citigroup, Inc., 6.875% due 2/15/2098 Ford Motor Credit Co. LLC, 7.127% due 1/13/2012 (a) Ford Motor Credit Co. LLC, 7.80% due 6/01/2012 General Electric Capital Corp., 6.75% due 3/15/2032 (l) General Electric Capital Corp., 6.15% due 8/07/2037 (l) JPMorgan Chase & Co., 6% due 1/15/2018 (l) JPMorgan Chase Capital XXV, 6.80% due 10/01/2037 (l) Diversified AT&T, Inc., 6.50% due 9/01/2037 (l) Telecommunication BellSouth Telecommunications, Inc., 6.405% due 12/15/2095 (c) Services - 4.2% Cincinnati Bell, Inc., 7.25% due 7/15/2013 Deutsche Telekom International Finance BV, 5.75% due 3/23/2016 7 BlackRock Income Opportunity Trust, Inc. Schedule of Investments as of January 31, 2008 (Unaudited) Face Industry Amount Corporate Bonds Value $ Qwest Communications International, Inc., 7.50% due 2/15/2014 $ Qwest Corp., 8.241% due 6/15/2013 (a) Telecom Italia Capital SA, 4.95% due 9/30/2014 (l) Telefonica Emisiones SAU, 7.045% due 6/20/2036 Verizon Global Funding Corp., 7.75% due 6/15/2032 Verizon Maryland, Inc. Series A, 6.125% due 3/01/2012 (l) Verizon Maryland, Inc. Series B, 5.125% due 6/15/2033 Verizon Virginia, Inc. Series A, 4.625% due 3/15/2013 Wind Acquisition Finance SA, 10.75% due 12/01/2015 (d) Windstream Corp., 8.125% due 8/01/2013 Windstream Corp., 8.625% due 8/01/2016 Electric Utilities - 4.1% The Cleveland Electric Illuminating Co., 5.95% due 12/15/2036 Consolidated Edison Co. of New York, Inc., 6.20% due 6/15/2036 DTE Energy Co., 6.35% due 6/01/2016 (d) Duke Energy Carolinas LLC, 6.10% due 6/01/2037 Duke Energy Carolinas LLC, 6% due 1/15/2038 EDP Finance BV, 6% due 2/02/2018 (d)(l) Edison Mission Energy, 7.50% due 6/15/2013 Elwood Energy LLC, 8.159% due 7/05/2026 Energy East Corp., 6.75% due 7/15/2036 FirstEnergy Corp. Series B, 6.45% due 11/15/2011 Florida Power & Light Co., 4.95% due 6/01/2035 Midwest Generation LLC Series B, 8.56% due 1/02/2016 Ohio Edison Co., 6.875% due 7/15/2036 PacifiCorp., 6.25% due 10/15/2037 Progress Energy Florida, Inc., 6.35% due 9/15/2037 Public Service Co. of Colorado, 6.25% due 9/01/2037 Southern California Edison Co., 5.625% due 2/01/2036 Southern California Edison Co. Series 05-E, 5.35% due 7/15/2035 Southern California Edison Co. Series 08-A, 5.95% due 2/01/2038 Virginia Electric and Power Co. Series A, 6% due 5/15/2037 (l) Electrical Equipment - 0.2% Superior Essex Communications LLC, 9% due 4/15/2012 Electronic Sanmina-SCI Corp., 6.75% due 3/01/2013 Equipment & Sanmina-SCI Corp., 8.125% due 3/01/2016 Instruments - 0.3% Energy Equipment & Compagnie Generale de Geophysique-Veritas, 7.50% due 5/15/2015 Services - 0.7% Compagnie Generale de Geophysique-Veritas, 7.75% due 5/15/2017 Grant Prideco, Inc. Series B, 6.125% due 8/15/2015 North American Energy Partners, Inc., 8.75% due 12/01/2011 SemGroup LP, 8.75% due 11/15/2015 (d) 8 BlackRock Income Opportunity Trust, Inc. Schedule of Investments as of January 31, 2008 (Unaudited) Face Industry Amount Corporate Bonds Value $ Transocean, Inc., 6.80% due 3/15/2038 $ Weatherford International, Inc., 6.80% due 6/15/2037 Food & Staples CVSCaremark Corp., 6.25% due 6/01/2027 Retailing - 1.0% Rite Aid Corp., 7.50% due 3/01/2017 Wal-Mart Stores, Inc., 6.50% due 8/15/2037 Food Products - 0.5% Kraft Foods, Inc., 7% due 8/11/2037 (l) Gas Utilities - 0.3% El Paso Natural Gas Co., 8.375% due 6/15/2032 ONEOK Partners LP, 6.65% due 10/01/2036 Targa Resources, Inc., 8.50% due 11/01/2013 Health Care Equipment ReAble Therapeutics Finance LLC, 10.875% due 11/15/2014 (d) & Supplies - 0.4% Health Care Providers & Tenet Healthcare Corp., 6.50% due 6/01/2012 Services - 0.4% Hotels, Restaurants & American Real Estate Partners LP, 7.125% due 2/15/2013 Leisure - 0.3% Gaylord Entertainment Co., 6.75% due 11/15/2014 Greektown Holdings, LLC, 10.75% due 12/01/2013 (d) Seneca Gaming Corp. Series B, 7.25% due 5/01/2012 Universal City Florida Holding Co. I, 7.989% due 5/01/2010 (a) Wynn Las Vegas LLC, 6.625% due 12/01/2014 Household Durables - 0.3% Irwin Land LLC Series A-1, 5.03% due 12/15/2025 Irwin Land LLC Series A-2, 5.30% due 12/15/2035 Household Products - 0.3% Kimberly-Clark, Corp., 6.625% due 8/01/2037 IT Services - 0.4% iPayment, Inc., 9.75% due 5/15/2014 iPayment Investors LP, 12.75% due 7/15/2014 (b)(d) SunGard Data Systems, Inc., 9.125% due 8/15/2013 SunGard Data Systems, Inc., 10.25% due 8/15/2015 Independent Power NRG Energy, Inc., 7.25% due 2/01/2014 Producers & Energy NRG Energy, Inc., 7.375% due 2/01/2016 Traders - 0.1% Orion Power Holdings, Inc., 12% due 5/01/2010 Industrial 3M Co., 5.70% due 3/15/2037 Conglomerates - 0.5% Insurance - 3.5% The Allstate Corp., 6.50% due 5/15/2057 (a)(l) Berkshire Hathaway Finance Corp., 3.375% due 10/15/2008 (l) 9 BlackRock Income Opportunity Trust, Inc. Schedule of Investments as of January 31, 2008 (Unaudited) Face Industry Amount Corporate Bonds Value $ Chubb Corp., 6% due 5/11/2037 (l) $ Hartford Life Global Funding Trusts, 5.161% due 9/15/2009 (a) Lincoln National Corp., 6.05% due 4/20/2067 (a) MetLife, Inc., 5.70% due 6/15/2035 Monument Global Funding Ltd., 3.299% due 6/16/2010 (a) Progressive Corp., 6.70% due 6/15/2037 (a) Prudential Financial, Inc., 5.70% due 12/14/2036 The Travelers Cos., Inc., 6.25% due 3/15/2067 (a) ZFS Finance (USA) Trust V, 6.50% due 5/09/2067 (a)(d) Leisure Equipment & Quiksilver, Inc., 6.875% due 4/15/2015 Products - 0.1% Machinery - 0.6% AGY Holding Corp., 11% due 11/15/2014 (d) Accuride Corp., 8.50% due 2/01/2015 RBS Global, Inc., 9.50% due 8/01/2014 RBS Global, Inc., 11.75% due 8/01/2016 Sunstate Equipment Co. LLC, 10.50% due 4/01/2013 (d) Marine - 0.4% Nakilat, Inc. Series A, 6.067% due 12/31/2033 (d) Navios Maritime Holdings, Inc., 9.50% due 12/15/2014 (d) Media - 7.8% Affinion Group, Inc., 10.125% due 10/15/2013 Affinion Group, Inc., 11.50% due 10/15/2015 American Media Operations, Inc. Series B, 10.25% due 5/01/2009 CMP Susquehanna Corp., 9.875% due 5/15/2014 Cablevision Systems Corp. Series B, 9.644% due 4/01/2009 (a) Charter Communications Holdings I, LLC, 11% due 10/01/2015 Charter Communications Holdings II, LLC, 10.25% due 9/15/2010 Comcast Cable Communications Holdings, Inc., 8.375% due 3/15/2013 Comcast Cable Communications LLC, 6.75% due 1/30/2011 Comcast Corp., 6.95% due 8/15/2037 Dex Media West LLC, 9.875% due 8/15/2013 DirecTV Holdings LLC, 8.375% due 3/15/2013 Echostar DBS Corp., 5.75% due 10/01/2008 Echostar DBS Corp., 7% due 10/01/2013 Echostar DBS Corp., 7.125% due 2/01/2016 Idearc, Inc., 8% due 11/15/2016 Intelsat Bermuda Ltd., 10.829% due 6/15/2013 (a) Intelsat Bermuda Ltd., 7.581% due 1/15/2015 (a) Intelsat Bermuda Ltd., 9.25% due 6/15/2016 Intelsat Corp., 9% due 6/15/2016 Intelsat Subsidiary Holding Co. Ltd., 8.625% due 1/15/2015 Network Communications, Inc., 10.75% due 12/01/2013 News America Holdings, Inc., 8.45% due 8/01/2034 (l) News America Holdings, Inc., 8.15% due 10/17/2036 Nielsen Finance LLC, 10% due 8/01/2014 10 BlackRock Income Opportunity Trust, Inc. Schedule of Investments as of January 31, 2008 (Unaudited) Face Industry Amount Corporate Bonds Value $ PanAmSat Corp., 9% due 8/15/2014 $ Paxson Communications Corp., 7.508% due 1/15/2012 (a)(d) R.H. Donnelley Corp. Series A-3, 8.875% due 1/15/2016 Rainbow National Services LLC, 8.75% due 9/01/2012 (d) Rainbow National Services LLC, 10.375% due 9/01/2014 (d) Sirius Satellite Radio, Inc., 9.625% due 8/01/2013 TCI Communications, Inc., 8.75% due 8/01/2015 TL Acquisitions, Inc., 10.50% due 1/15/2015 (d) Time Warner Cable, Inc., 6.55% due 5/01/2037 Time Warner Cos., Inc., 9.125% due 1/15/2013 (l) Time Warner Cos., Inc., 7.57% due 2/01/2024 Vertis, Inc., 9.75% due 4/01/2009 Windstream Regatta Holdings, Inc., 11% due 12/01/2017 (d) Young Broadcasting, Inc., 10% due 3/01/2011 Metals & Mining - 2.2% AK Steel Corp., 7.75% due 6/15/2012 Falconbridge Ltd., 6% due 10/15/2015 Falconbridge Ltd., 6.20% due 6/15/2035 Freeport-McMoRan Copper & Gold, Inc., 8.394% due 4/01/2015 (a) Freeport-McMoRan Copper & Gold, Inc., 8.375% due 4/01/2017 Teck Cominco Ltd., 6.125% due 10/01/2035 Xstrata Finance Canada Ltd., 5.80% due 11/15/2016 (d) Multi-Utilities - 0.1% CMS Energy Corp., 6.55% due 7/17/2017 Multiline Retail - 0.2% Macy's Retail Holding, Inc., 5.90% due 12/01/2016 Oil, Gas & Consumable Anadarko Petroleum Corp., 6.45% due 9/15/2036 (l) Fuels - 5.4% Berry Petroleum Co., 8.25% due 11/01/2016 Burlington Resources Finance Co., 7.40% due 12/01/2031 Canadian Natural Resources, Ltd., 6.25% due 3/15/2038 Canadian Natural Resources, Ltd., 6.75% due 2/01/2039 Chaparral Energy, Inc., 8.50% due 12/01/2015 Chesapeake Energy Corp., 6.375% due 6/15/2015 Chesapeake Energy Corp., 6.875% due 11/15/2020 Compton Petroleum Finance Corp., 7.625% due 12/01/2013 Conoco Funding Co., 7.25% due 10/15/2031 ConocoPhillips Australia Funding Co., 4.643% due 4/09/2009 (a)(l) ConocoPhillips Canada Funding Co., 5.95% due 10/15/2036 ConocoPhillips Holding Co., 6.95% due 4/15/2029 Devon Energy Corp., 7.95% due 4/15/2032 EXCO Resources, Inc., 7.25% due 1/15/2011 EnCana Corp., 6.50% due 8/15/2034 EnCana Corp., 6.625% due 8/15/2037 EnCana Corp., 6.50% due 2/01/2038 Encore Acquisition Co., 6% due 7/15/2015 11 BlackRock Income Opportunity Trust, Inc. Schedule of Investments as of January 31, 2008 Face Industry Amount Corporate Bonds Value $ Encore Acquisition Co., 7.25% due 12/01/2017 $ KCS Energy, Inc., 7.125% due 4/01/2012 MidAmerican Energy Holdings Co., 5.80% due 10/15/2036 MidAmerican Energy Holdings Co., 5.95% due 5/15/2037 MidAmerican Energy Holdings Co., 6.50% due 9/15/2037 Nexen, Inc., 6.40% due 5/15/2037 OPTI Canada, Inc., 8.25% due 12/15/2014 (d) Sabine Pass LNG LP, 7.50% due 11/30/2016 Suncor Energy, Inc., 6.50% due 6/15/2038 TransCanada PipeLines Ltd., 5.85% due 3/15/2036 Valero Energy Corp., 6.625% due 6/15/2037 Whiting Petroleum Corp., 7.25% due 5/01/2012 Whiting Petroleum Corp., 7.25% due 5/01/2013 XTO Energy, Inc., 6.75% due 8/01/2037 (l) Paper & Forest Abitibi-Consolidated, Inc., 6% due 6/20/2013 Products - 0.2% Bowater, Inc., 7.991% due 3/15/2010 (a) Domtar Corp., 7.125% due 8/15/2015 NewPage Corp., 10% due 5/01/2012 Pharmaceuticals - 2.4% Bristol-Myers Squibb Co., 5.875% due 11/15/2036 Eli Lilly & Co., 5.55% due 3/15/2037 (l) Johnson & Johnson, 5.95% due 8/15/2037 (l) Schering-Plough Corp., 6.55% due 9/15/2037 Teva Pharmaceutical Finance LLC, 6.15% due 2/01/2036 Wyeth, 5.95% due 4/01/2037 (l) Real Estate Investment AvalonBay Communities, Inc., 6.625% due 9/15/2011 Trusts (REITs) - 0.8% Rouse Co. LP, 3.625% due 3/15/2009 Rouse Co. LP, 5.375% due 11/26/2013 Road & Rail - 0.3% Avis Budget Car Rental LLC, 5.565% due 5/15/2014 (a) Britannia Bulk Plc, 11% due 12/01/2011 Canadian National Railway Co., 6.375% due 10/15/2011 Semiconductors & Amkor Technology, Inc., 7.75% due 5/15/2013 Semiconductor Amkor Technology, Inc., 9.25% due 6/01/2016 Equipment - 0.2% Freescale Semiconductor, Inc., 8.866% due 12/15/2014 (a) Freescale Semiconductor, Inc., 9.125% due 12/15/2014 (b) Software - 0.1% BMS Holdings, Inc., 12.40% due 2/15/2012 (a)(b)(d) Specialty Retail - 0.6% AutoNation, Inc., 6.258% due 4/15/2013 (a) AutoNation, Inc., 7% due 4/15/2014 General Nutrition Centers, Inc., 10.009% due 3/15/2014 (b) General Nutrition Centers, Inc., 10.75% due 3/15/2015 Lazy Days' R.V. Center, Inc., 11.75% due 5/15/2012 12 BlackRock Income Opportunity Trust, Inc. Schedule of Investments as of January 31, 2008 Face Industry Amount Corporate Bonds Value $ Michaels Stores, Inc., 10% due 11/01/2014 $ Michaels Stores, Inc., 11.375% due 11/01/2016 Tobacco - 0.1% Reynolds American, Inc., 7.625% due 6/01/2016 Wireless Cricket Communications, Inc., 9.375% due 11/01/2014 Telecommunication Digicel Group Ltd., 8.875% due 1/15/2015 (d) Services - 1.2% MetroPCS Wireless, Inc., 9.25% due 11/01/2014 Nordic Telephone Co. Holdings ApS, 8.875% due 5/01/2016 (d) Sprint Capital Corp., 6.875% due 11/15/2028 Sprint Capital Corp., 8.75% due 3/15/2032 Vodafone Group Plc, 7.75% due 2/15/2010 Total Corporate Bonds (Cost - $264,955,112) - 68.8% Shares Held Preferred Stocks Capital Markets - 0.4% Deutsche Bank Contingent Capital Trust II, 6.55% Commercial Banks - 1.0% Wachovia Corp. Series J, 8% Diversified Financial Citigroup, Inc. Series AA, 8.125% Services - 0.2% Thrifts & Mortgage Fannie Mae, 8.25% Finance - 1.5% Freddie Mac Series Z, 8.375% Total Preferred Stocks (Cost - $11,193,750) - 3.1% Beneficial Interest Other Interests (e) Health Care $ Critical Care Systems International, Inc. (f) Providers & Services - 0.0% Total Other Interests (Cost - $0) - 0.0% Number of Contracts+ Options Purchased (k) Call Options 14 Receive a fixed rate of 5.12% and pay a floating rate based on 3- month USD LIBOR, expiring November 2010, Broker Lehman Brothers Special Financing 7 Receive a fixed rate of 5.39% and pay a floating rate based on 3- month LIBOR, expiring March 2012, Broker Lehman Brothers Special Financing 12 Receive a fixed rate of 5.47% and pay a floating rate based on 3- month LIBOR, expiring May 2012, Broker Bank of America NA 13 BlackRock Income Opportunity Trust, Inc. Schedule of Investments as of January 31, 2008 (Unaudited) Number of Contracts+ Options Purchased (k) Value 8 Receive a fixed rate of 5.79% and pay a floating rate based on 3- month LIBOR, expiring August 2010, Broker Goldman Sachs Capital Markets, L.P. $ 8 Receive a fixed rate of 6.025% and pay a floating rate based on 3- month LIBOR, expiring June 2012, Broker Lehman Brothers Special Financing Put Options 14 Pay a fixed rate of 5.12% and receive a floating rate based on 3- month USD LIBOR, expiring November 2010, Broker Lehman Brothers Special Financing 7 Pay a fixed rate of 5.39% and receive a floating rate based on 3- month LIBOR, expiring March 2012, Broker Lehman Brothers Special Financing 12 Pay a fixed rate of 5.47% and receive a floating rate based 3-month LIBOR, expiring May 2012, Broker Bank of America NA 8 Pay a fixed rate of 5.79% and received a floating rate based on 3- month USD LIBOR, expiring August 2010, Broker Goldman Sachs Capital Markets, L.P. 8 Pay a fixed rate of 6.025% and receive a floating rate based on 3- month LIBOR, expiring June 2012, Broker Lehman Brothers Special Financing Total Options Purchased (Premiums Paid - $3,608,978) - 1.2% Total Investments Before TBA Sale Commitments, Investments Sold Short and Options Written (Cost - $744,567,301*) - 195.4% Face Amount TBA Sale Commitments $ ) Fannie Mae Guaranteed Pass-Through Certificates 5% due 7/01/2035 - 2/15/2038 ) ) Fannie Mae Guaranteed Pass-Through Certificates 5.50% due 12/01/2013 - 2/15/2038 ) ) Fannie Mae Guaranteed Pass-Through Certificates 6% due 3/01/2016 - 2/15/2038 ) ) Freddie Mac Mortgage Participation Certificates, 5.50% due 2/15/2038 ) Total TBA Sale Commitments- (Proceeds Received - $173,327,492) - (46.0%) ) Investments Sold Short ) U.S. Treasury Note 4% due 8/31/2009 ) ) U.S. Treasury Note 4.125% due 8/31/2012 ) ) U.S. Treasury Note 4.25% due 11/15/2017 ) ) U.S. Treasury Note 4.75% due 2/15/2037 ) Total Investments Sold Short - (Proceeds Received - $87,866,617) - (24.0%) ) Number of Contracts+ Options Written Call Options 4 Pay a fixed rate of 5.01% and receive a floating rate based on 3- month USD LIBOR, expiring November 2008, Broker UBS A.G. (k) ) 7 Pay a fixed rate of 5.115% and receive a floating rate based on 3- month LIBOR, expiring March 2008, Broker Lehman Brothers Special Financing (k) ) 14 BlackRock Income Opportunity Trust, Inc. Schedule of Investments as of January 31, 2008 (Unaudited) Number of Contracts Options Written Value 6+ Pay a fixed rated of 5.135% and receive a floating rate based on 3- month LIBOR, expiring April 2008, Broker Barclays Bank Plc (k) $ ) 5+ Pay a fixed rated of 5.485% and receive a floating rate based on expiring 3-month LIBOR, expiring October 2009 Broker JPMorgan ) Chase (k) 12+ Pay a fixed rated of 5.67% and receive a floating rate based on 3- month LIBOR, expiring January 2010, Broker Citibank NA (k) ) 59 U.S. Treasury bond at USD 112, expiring February 2008 ) ) Put Options 4+ Receive a fixed rate of 5.01% and pay a floating rate based on 3- month USD LIBOR, expiring November 2008, Broker UBS (k) ) 7+ Receive a fixed rate of 5.115% and pay a floating rate based on 3- month LIBOR, expiring March 2008, Broker Lehman Brothers Special Financing (k) ) 6+ Receive a fixed rate of 5.135% and pay a floating rate based on 3- month LIBOR, expiring April 2008, Broker Barclays Bank Plc (k) ) 5+ Receive a fixed rate of 5.485% and pay a floating rate based on 3- month LIBOR, expiring October 2009, Broker JPMorgan Chase (k) ) 12+ Receive a fixed rate of 5.67% and pay a floating rate based on 3- month LIBOR, expiring January 2010, Broker Citibank NA (k) ) ) Total Options Written (Premiums Paid - $2,757,852) - (0.8%) ) Total Investments Net of TBA Sale Commitments, Investments Sold Short and Options Written (Cost - $480,615,340) - 124.6% Liabilities in Excess of Other Assets - (24.6%) ) Net Assets - 100.0% $ * The cost and unrealized appreciation and (depreciation) of investments as of January 31, 2008, as computed for federal income tax purposes, were as follows: Aggregate cost $ 745,611,897 Gross unrealized appreciation $ 12,365,291 Gross unrealized depreciation (14,814,393 ) Net unrealized depreciation $ (2,449,102 ) ** Asset-Backed and Mortgage-Backed Securities are subject to principal paydowns. As a result of the prepayments or refinancings of the underlying instruments, the average life may be substantially less than the original payment. + One contract represents a notional amount of $1,000,000. (a) Floating rate security. (b) Represents a pay-in-kind security which may pay interest/dividends in additional face/shares. (c) Represents a step bond. (d) The security may be offered and sold to "qualified institutional buyers" under Rule 144A of the Securities Act of 1933. (e) Other interests represent beneficial interest in liquidation trusts and other reorganization entities and are non-income producing. (f) Represents or includes a "to-be-announced" transaction. The Trust has committed to purchasing securities for which all specific information is not available at this time. BlackRock Income Opportunity Trust, Inc. Schedule of Investments as of January 31, 2008 (Unaudited) (g) Represents the interest only portion of an asset-backed or mortgage-backed security and has either a nominal or notional amount of principal. (h) All or a portion of security held as collateral in connection with open financial futures contracts. (i) Represents the principal only portion of a mortgage backed security. (j) The security is a perpetual bond and has no stated maturity date. (k) The European style swaption, which can be exercised only on the expiration date, represents a standby commitment whereby the writer of the option is obligated to enter into a predetermined interest rate swap contract upon exercise of swaption. (l) All or a portion of security held as collateral in connection with open reverse repurchase agreements.  Reverse repurchase agreement outstanding as of January 31, 2008 was as follows: Counterparty Interest Rate Trade Date Maturity Date Net Closing Amount Face Amount Barclays Capital, Inc. 5.37% 8/06/2007 TBD $ 7,421,455 $ 7,229,500 Barclays Capital, Inc. 5.37% 8/06/2007 TBD $ 2,001,160 $ 1,949,400 Barclays Capital, Inc. 5.37% 8/07/2007 TBD $ 652,227 $ 635,357 Barclays Capital, Inc. 5.38% 8/13/2007 TBD $ 1,427,572 $ 1,391,796 Barclays Capital, Inc. 5.40% 8/15/2007 TBD $ 2,396,243 $ 2,337,000 Barclays Capital, Inc. 5.40% 8/17/2007 TBD $ 1,354,789 $ 1,321,488 Barclays Capital, Inc. 5.40% 8/17/2007 TBD $ 2,084,273 $ 2,033,040 Barclays Capital, Inc. 5.40% 8/17/2007 TBD $ 2,564,989 $ 2,501,940 Barclays Capital, Inc. 5.40% 8/17/2007 TBD $ 1,651,966 $ 1,611,360 Barclays Capital, Inc. 5.40% 8/21/2007 TBD $ 1,098,351 $ 1,071,980 Barclays Capital, Inc. 5.42% 8/22/2007 TBD $ 2,806,234 $ 2,739,420 Barclays Capital, Inc. 5.42% 8/22/2007 TBD $ 1,741,086 $ 1,699,632 Barclays Capital, Inc. 5.38% 9/13/2007 TBD $ 1,188,527 $ 1,164,000 Barclays Capital, Inc. 5.38% 9/13/2007 TBD $ 1,705,190 $ 1,670,000 Barclays Capital, Inc. 5.38% 9/13/2007 TBD $ 857,700 $ 840,000 Barclays Capital, Inc. 5.38% 9/13/2007 TBD $ 1,956,087 $ 1,916,000 Barclays Capital, Inc. 5.35% 9/14/2007 TBD $ 2,112,149 $ 2,069,100 Credit Suisse Securities LLC 5.40% 8/17/2007 TBD $ 2,239,002 $ 2,184,925 Credit Suisse Securities LLC 5.40% 8/17/2007 TBD $ 2,006,461 $ 1,958,000 Credit Suisse Securities LLC 5.40% 8/17/2007 TBD $ 2,129,661 $ 2,078,225 Credit Suisse Securities LLC 5.40% 8/17/2007 TBD $ 1,941,901 $ 1,895,000 Credit Suisse Securities LLC 5.40% 8/20/2007 TBD $ 623,243 $ 608,190 Credit Suisse Securities LLC 5.55% 8/29/2007 TBD $ 1,205,125 $ 1,177,000 Credit Suisse Securities LLC 5.55% 8/29/2007 TBD $ 1,188,527 $ 1,164,000 Credit Suisse Securities LLC 5.60% 8/30/2007 TBD $ 1,628,089 $ 1,590,000 Credit Suisse Securities LLC 5.10% 10/17/2007 TBD $ 4,334,121 $ 4,270,000 Credit Suisse Securities LLC 4.85% 10/31/2007 TBD $ 2,332,402 $ 2,303,847 Credit Suisse Securities LLC 3.25% 1/31/2008 2/01/2008 $ 701,063 $ 701,000 Lehman Brothers, Inc. 4.40% 12/14/2007 TBD $ 2,085,498 $ 2,073,838 Lehman Brothers, Inc. 4.25% 1/11/2008 2/12/2008 $ 28,996,936 $ 28,898,000 Lehman Brothers, Inc. 4.15% 1/15/2008 2/12/2008 $ 1,702,478 $ 1,697,000 Lehman Brothers, Inc. 3.60% 1/22/2008 2/12/2008 $ 3,296,909 $ 3,290,000 Lehman Brothers, Inc. 2.10% 1/31/2008 2/01/2008 $ 1,239,204 $ 1,239,131 Lehman Brothers International 5.00% 12/03/2007 TBD $ 3,414,938 $ 3,412,000 16 BlackRock Income Opportunity Trust, Inc. Schedule of Investments as of January 31, 2008 (Unaudited) Counterparty Interest Rate Trade Date Maturity Date Net Closing Amount Face Amount Lehman Brothers International 5.00% 12/03/2007 TBD $ 1,584,363 $ 1,583,000 Lehman Brothers International 5.00% 12/05/2007 TBD $ 1,917,322 $ 1,902,000 Lehman Brothers International 5.00% 12/11/2007 TBD $ 1,990,271 $ 1,976,000 Lehman Brothers International 5.00% 12/11/2007 TBD $ 3,031,739 $ 3,010,000 Lehman Brothers International 5.00% 12/11/2007 TBD $ 2,587,554 $ 2,569,000 Lehman Brothers International 5.00% 12/11/2007 TBD $ 593,531 $ 589,275 Lehman Brothers International 5.00% 12/11/2007 TBD $ 2,950,068 $ 2,928,915 Lehman Brothers International 4.11562% 12/11/2007 TBD $ 4,116,154 $ 4,078,850 Lehman Brothers International 4.75% 12/14/2007 TBD $ 2,179,146 $ 2,166,000 Lehman Brothers International 4.75% 12/14/2007 TBD $ 2,012,768 $ 2,000,625 Lehman Brothers International 4.75% 12/14/2007 TBD $ 2,150,977 $ 2,138,000 Lehman Brothers International 4.75% 12/14/2007 TBD $ 505,022 $ 501,975 Lehman Brothers International 4.75% 12/21/2007 TBD $ 2,159,904 $ 2,148,000 Lehman Brothers International 4.75% 12/21/2007 TBD $ 1,562,612 $ 1,554,000 Lehman Brothers International 4.75% 12/21/2007 TBD $ 1,316,254 $ 1,309,000 Lehman Brothers International 4.75% 12/21/2007 TBD $ 1,472,113 $ 1,464,000 Lehman Brothers International 4.75% 12/21/2007 TBD $ 1,237,751 $ 1,230,930 Lehman Brothers International 4.75% 12/26/2007 TBD $ 1,404,886 $ 1,398,061 Lehman Brothers International 4.75 12/28/2007 TBD $ 1,200,045 $ 1,195,000 Total $ 132,058,036 $ 130,463,800  Financial futures contracts purchased as of January 31, 2008 were as follows: Number of Expiration Unrealized Contracts Issue Exchange Date Face Value Appreciation 1,242 30-Year U.S. Treasury Bond Chicago March 2008 $ 146,924,482 $ 1,261,643 285 10-Year U.S. Treasury Bond Chicago March 2008 $ 32,485,987 $ 778,857 37 EuroBobl Futures Eurex March 2008 $ 6,025,000 $ 58,055 75 EuroBond Futures Frankfurt March 2008 $ 12,894,374 $ 116,865 Total Unrealized Appreciation $ 2,215,420  Financial futures contracts sold as of January 31, 2008 were as follows: Number of Expiration Unrealized Contracts Issue Exchange Date Face Value Appreciation 2-Year U.S. Treasury Bond Chicago March 2008 $ $ ) 5-Year U.S. Treasury Bond Chicago March 2009 $ $ ) Total Unrealized Depreciation $ ) 17 BlackRock Income Opportunity Trust, Inc. Schedule of Investments as of January 31, 2008  Swaps outstanding as of January 31, 2008 were as follows: Unrealized Appreciation Notional Amount (Depreciation) Receive a fixed rate of 4.88% and pay a floating rate based on 3-month USD LIBOR Broker, Lehman Brothers Special Financing Expires August 2009 $ $ Receive a fixed rate of 4.7709% and pay a floating rate based on 3-month USD LIBOR Broker, Lehman Brothers Special Financing Expires August 2009 $ Receive a fixed rate of 4.62377% and pay a floating rate based on 3-month USD LIBOR Broker, Credit Suisse First Boston Expires September 2009 $ Receive a fixed rate of 4.10% and pay a floating rate based on 3-month USD LIBOR Broker, Lehman Brothers Special Financing Expires December 2009 $ Receive a fixed rate of 4.055% and pay a floating rate based on 3-month USD LIBOR Broker, Barclays Bank Plc Expires December 2009 $ Pay a fixed rate of 3.565% and receive a floating rate based on 3-month USD LIBOR Broker, Barclays Bank Plc Expires January 2010 $ ) Pay a fixed rate of 3.6625% and receive a floating rate based on 3-month USD LIBOR Broker, Barclays Bank Plc Expires January 2010 $ ) Receive a fixed rate of 5% and pay a floating rate based on 3-month USD LIBOR Broker, Deutsche Bank AG Expires November 2010 $ Pay a fixed rate of 4.922% and receive a floating rate based on 3-month USD LIBOR Broker, Lehman Brothers Special Financing Expires March 2011 $ ) Receive a fixed rate of 5.496% and pay a floating rate based on 3-month USD LIBOR Broker, Bank of America NA Expires July 2011 $ Receive a fixed rate of 4.95% and pay a floating rate based on 3-month USD LIBOR Broker, UBS Warburg Expires November 2011 $ Receive a fixed rate of 5.025% and pay a floating rate based on 3-month USD LIBOR Broker, Deutsche Bank AG Expires November 2011 $ Receive a fixed rate of 4.897% and pay a floating rate based on 3-month LIBOR Broker, JPMorgan Chase Expires December 2011 $ 18 BlackRock Income Opportunity Trust, Inc. Schedule of Investments as of January 31, 2008 Unrealized Appreciation Notional Amount (Depreciation) Pay a fixed rate of 5.0016% and receive a floating rate based on 3-month LIBOR Broker, UBS Warburg Expires January 2012 $ 12,000,000 $ (716,766 ) Pay a fixed rate of 5.58875% and receive a floating rate based on 3-month USD LIBOR Broker, Goldman Sachs Expires July 2012 $ 46,800,000 (4,100,783 ) Receive a fixed rate of 5.07625% and pay a floating rate based on 3-month USD LIBOR Broker, Citibank, NA Expires August 2012 $ 91,000,000 6,176,251 Receive a fixed rate of 5.10531% and pay a floating rate based on 3-month USD LIBOR Broker, Goldman Sachs Expires August 2012 $ 21,600,000 1,494,349 Receive a fixed rate of 5.0565% and pay a floating rate based on 3-month USD LIBOR Broker, Bank of America NA Expires August 2012 $ 54,600,000 3,662,699 Receive a fixed rate of 4.9034% and pay a floating rate based on 3-month USD LIBOR Broker, Barclays Bank Plc Expires September 2012 $ 35,000,000 2,087,942 Receive a fixed rate of 4.856% and pay a floating rate based on 3-month LIBOR Broker, Deutsche Bank AG Expires October 2012 $ 10,300,000 602,603 Receive a fixed rate of 4.32% and pay a floating rate based on 3-month USD LIBOR Broker, Citibank, NA Expires November 2012 $ 11,700,000 410,044 Receive a fixed rate of 4.25% and pay a floating rate based on 3-month USD LIBOR Broker, Goldman Sachs Expires November 2012 $ 2,925,000 108,658 Receive a fixed rate of 4.4062% and pay a floating rate based on 3-month USD LIBOR Broker, Lehman Brothers Special Financing Expires November 2012 $ 44,100,000 1,707,481 Pay a fixed rate of 4.2424% and receive a floating rate based on 3-month USD LIBOR Broker, Lehman Brothers Special Financing Expires December 2012 $ 50,000,000 (1,553,171 ) Pay a fixed rate of 4.51% and receive a floating rate based on 3-month USD LIBOR Broker, Citibank, NA Expires October 2014 $ 13,800,000 (532,624 ) Pay a fixed rate of 4.39919% and receive a floating rate based on 3-month USD LIBOR Broker, Deutsche Bank AG London Expires October 2014 $ 27,500,000 (876,688 ) 19 BlackRock Income Opportunity Trust, Inc. Schedule of Investments as of January 31, 2008 Unrealized Appreciation Notional Amount (Depreciation) Receive a fixed rate of 5.005% and pay a floating rate based on 3-month USD LIBOR Broker, JPMorgan Chase Expires October 2014 $ 10,500,000 $ 701,335 Pay a fixed rate of 4.50% and receive a floating rate based on 3-month USD LIBOR Broker, JPMorgan Chase Expires May 2015 $ 3,000,000 (103,402 ) Receive a fixed rate of 4.3715% and pay a floating rate based on 3-month LIBOR Municipal Swap Index rate Broker, UBS Warburg Expires June 2015 $ 5,200,000 145,678 Receive a fixed rate of 4.67% and pay a floating rate based on 3-month USD LIBOR Broker, Goldman Sachs & Co. Expires September 2015 $ 8,000,000 343,004 Receive a fixed rate of 5.723% and pay a floating rate based on 3-month USD LIBOR Broker, JPMorgan Chase Expires July 2016 $ 5,200,000 598,598 Receive a fixed rate of 5.295% and pay a floating rate based on 3-month USD LIBOR Broker, UBS Warburg Expires February 2017 $ 12,000,000 1,030,393 Pay a fixed rate of 5.071% and receive a floating rate based on 3-month LIBOR Broker, UBS Warburg Expires March 2017 $ 5,000,000 (333,839 ) Receive a fixed rate of 5.25% and pay a floating rate based on 3-month USD LIBOR Broker, Goldman Sachs & Co. Expires April 2017 $ 800,000 64,412 Pay a fixed rate of 5.85% and receive a floating rate based on 3-month USD LIBOR Broker, Deutsche Bank AG Expires June 2017 $ 1,000,000 (127,404 ) Pay a fixed rate of 5.74% and receive a floating rate based on 3-month USD LIBOR Broker, Deutsche Bank AG Expires June 2017 $ 1,400,000 (166,279 ) Pay a fixed rate of 5.5451% and receive a floating rate based on 3-month USD LIBOR Broker, Deutsche Bank AG Expires June 2017 $ 1,800,000 (186,753 ) Pay a fixed rate of 5.6825% and receive a floating rate based on 3-month LIBOR Broker, Lehman Brothers Special Financing Expires June 2017 $ 5,100,000 (580,488 ) Pay a fixed rate of 5.6425% and receive a floating rate based on 3-month USD LIBOR Broker, Citibank, NA Expires July 2017 $ 7,200,000 (796,713 ) 20 BlackRock Income Opportunity Trust, Inc. Schedule of Investments as of January 31, 2008 Unrealized Appreciation Notional Amount (Depreciation) Pay a fixed rate of 5.775% and receive a floating rate based on 3-month USD LIBOR Broker, Deutsche Bank AG Expires July 2017 $ 13,600,000 $ (1,649,481 ) Pay a fixed rate of 5.155% and receive a floating rate based on 3-month USD LIBOR Broker, Citibank, NA Expires September 2017 $ 12,000,000 (864,565 ) Pay a fixed rate of 5.04015% and receive a floating rate based on 3-month USD LIBOR Broker, Deutsche Bank AG Expires September 2017 $ 12,500,000 (791,068 ) Pay a fixed rate of 5.26054% and receive a floating rate based on 3-month USD LIBOR Broker, Morgan Stanley Capital Services, Inc. Expires September 2017 $ 5,700,000 (458,505 ) Pay a fixed rate of 5.307% and receive a floating rate based on 3-month USD LIBOR Broker, Deutsche Bank AG London Expires October 2017 $ 6,000,000 (509,842 ) Pay a fixed rate of 5.3075% and receive a floating rate based on 3-month USD LIBOR Broker, Barclays Bank, Plc Expires October 2017 $ 15,300,000 (1,292,358 ) Pay a fixed rate of 5.01387% and receive a floating rate based on 3-month USD LIBOR Broker, Deutsche Bank AG Expires November 2017 $ 10,000,000 (627,031 ) Receive a fixed rate of 5.411% and pay a floating rate based on 3-month LIBOR Broker, JPMorgan Chase Expires August 2022 $ 9,405,000 839,347 Receive a fixed rate of 5.411% and pay a floating rate based on 3-month USD LIBOR Broker, Goldman Sachs & Co. Expires April 2027 $ 1,550,000 136,130 Pay a fixed rate of 5.365% and receive a floating rate based on 3-month USD LIBOR Broker, Bank of America NA Expires September 2027 $ 8,900,000 (705,661 ) Pay a fixed rate of 5.09% and receive a floating rate based on 3-month USD LIBOR Broker, Citibank, NA Expires December 2027 $ 3,600,000 (156,739 ) Pay a fixed rate of 5.0605% and receive a floating rate based on 3-month USD LIBOR Broker, Citibank, NA Expires November 2037 $ 6,900,000 (271,153 ) Pay a fixed rate of 5.06276% and receive a floating rate based on 3-month USD LIBOR Broker, Citibank, NA Expires December 2037 $ 1,400,000 (54,030 ) 21 BlackRock Income Opportunity Trust, Inc. Schedule of Investments as of January 31, 2008 Unrealized Appreciation Notional Amount (Depreciation) Pay a fixed rate of 5.0639% and receive a floating rate based on 3-month USD LIBOR Broker, Lehman Brothers Special Financing Expires December 2037 $ 1,400,000 $ (54,277 ) Pay a fixed rate of 4.785% and receive a floating rate based on 3-month USD LIBOR Broker, Citibank, NA Expires January 2038 $ 2,100,000 10,805 Pay a fixed rate of 4.601% and receive a floating rate based on 3-month USD LIBOR Broker, Lehman Brothers Special Financing Expires January 2038 $ 5,000,000 169,149 Pay a fixed rate of 4.8325% and receive a floating rate based on the 3-month USD LIBOR Broker, Morgan Stanley Capital Services, Inc. Expires January 2038 $ 6,100,000 (17,874 ) Total $ 9,167,539 TBD To be determined 22 Item 2  Controls and Procedures 2(a) The registrants principal executive and principal financial officers or persons performing similar functions have concluded that the registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the 1940 Act)) are effective as of a date within 90 days of the filing of this report based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act and Rule 13a-15(b) under the Securities Exchange Act of 1934, as amended. 2(b) There were no changes in the registrants internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrants last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3  Exhibits Certifications  Attached hereto Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BlackRock Income Opportunity Trust, Inc. By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer of BlackRock Income Opportunity Trust, Inc. Date:March 24, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer (principal executive officer) of BlackRock Income Opportunity Trust, Inc. Date:March 24, 2008 By: /s/ Neal J. Andrews Neal J. Andrews Chief Financial Officer (principal financial officer) of BlackRock Income Opportunity Trust, Inc. Date:March 24, 2008
